Citation Nr: 1338307	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  09-39 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to April 1988 and November 1990 to May 1991.  He also served in the Marine Corps Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a                                                                                                                                                                                                                                                                                                                       July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which granted the Veteran's claim for entitlement to service connection for PTSD with a disability rating of 10 percent and an effective date of September 11, 2007.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

A hearing was held on September 16, 2011, by means of video conferencing equipment with the appellant in Des Moines, Iowa, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

The Board subsequently remanded the case for further development in February 2012.  That development was substantially completed, and the case has since been returned to the Board for appellate review.  Accordingly, the Board finds that VA has substantially complied with the Board's February 2012 remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

In an October 2012 rating decision, the RO increased the disability rating for service-connected PTSD from 10 percent to 70 percent, effective September 11, 2007.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for an increased disability rating remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is remanded to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran has PTSD which has not been manifested by total occupational and social impairment, due to such symptoms as gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               


CONCLUSION OF LAW

The criteria for a disability rating in excess of 70 percent for PTSD have not been met.   38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).
 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must inform the Veteran about (1) the information and evidence not of record that is necessary to substantiate the claim; (2) the information and evidence that VA will seek to provide; and (3) the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a current disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the Veteran is challenging the initial disability rating assigned following the grant of service connection for PTSD.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Thus, because the notice that was provided before service connection for PTSD was granted was legally sufficient, VA's duty to notify has been satisfied.

In addition, the duty to assist the Veteran has been satisfied in this case.  All available relevant evidence pertinent to the issue on appeal is in the claims file including the Veteran's service treatment records, VA treatment records, Vet Center records, and the Veteran's statements in support of his claim.  The relevant records from the VA Community-Based Outpatient Clinic (CBOC) in Cedar Rapids, Iowa and the VA facility in Iowa City, Iowa have been procured and associated with the claims file in compliance with the February 2012 remand directive.  The Veteran has had the opportunity to present evidence and argument in support of his claim, and nothing reflects that he has indicated the existence of any relevant evidence that has not been obtained or requested. 

A VA examination with respect to the issue on appeal was obtained in March 2012. 38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the March 2012 VA medical examination obtained in this case is adequate.  It is based on a review of the VA medical records and an interview with the Veteran, and the examiner provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Although the claims file was not made available to the VA examiner, she was made aware of all pertinent facts through her review of the VA records and discussion with the Veteran, and thus, the failure to review the claims file does not necessarily render the exam inadequate.  See Nieves-Rodriguez v. Shinseki, 22 Vet. App. 295, 301 (Vet. App. 2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  In addition, the Board finds that the March 2012 VA medical examination substantially complies with the February 2012 remand directive, as the March 2012 VA examiner provided a medical opinion that addressed each of the Board's requested instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).  For these reasons, the Board finds that VA has fulfilled the duty to assist the Veteran in this case.

The available records and medical evidence have been obtained in order to make adequate determinations as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Increased Initial Rating

The Veteran contends that he is entitled to an initial disability rating in excess of 70% for his service-connected PTSD.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2013).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection is most probative of the degree of disability existing at the time that the initial rating was assigned, and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  

In a July 2008 rating decision, the RO granted service connection for PTSD, and assigned a 10 percent disability rating with an effective date of September 11, 2007.  A later rating decision in October 2012, increased the initial disability rating assigned to the Veteran's PTSD to 70 percent, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Pursuant to the General Rating Formula for Mental Disorders, a 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013). 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.  Id.

The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Rather, all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994) (DSM-IV), are to be considered.  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, then the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Federal Circuit has embraced the Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DSM-IV.

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

A GAF score generally reflects an examiner's finding as to the Veteran's functioning score on that day and, like an examiner's assessment of the severity of a condition, is not dispositive.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2013).

The Veteran was afforded a VA examination in March 2012.  The VA examiner noted that the Veteran had moderate psychosocial and environmental problems due to his Desert Storm war trauma, including health related issues, and some social isolation.  The examiner categorized the Veteran as having occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.   The Veteran reported that he lives in his own condo and has never married.  He has 1 sister and 3 brothers who he talks to on occasion, and has a couple of friends who visit rarely.  He plays golf on occasion but has no hobbies.  Regarding his occupation, the Veteran reported working for an insurance company, selling insurance.  He works flexible hours and described his job as "a job that fits in good for me . . . I can work it around my PTSD . . . ."  He described having high irritability and reported that "productive time is never over 6 hours a day," noting that he will "shut down mentally at a point."  The VA examiner characterized this as some occupational impairment.  The Veteran had been working with his current company for 18 years.  Behaviorally, the Veteran reported that he can't watch a whole movie, likes to sit with his back to a wall in restaurants, and gets uncomfortable if he sees someone of Iraqi descent.  The Veteran has a history of alcohol abuse following his return from active duty, but went through rehabilitation and has had no substance abuse since 1993.  

The VA examiner noted symptoms including depressed mood, anxiety, suspiciousness, panic attacks occurring weekly or less often, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances, including work or a worklike setting.  Upon examination, the Veteran was noted to be cooperative with good eye contact and coherent thought flow.  He was talkative and speech was animated and of normal rate.  He denied psychosis, suicidal ideation or homicidal ideation and his insight was partial and judgment appeared adequate.  The Veteran described experiencing depression a few days a week as well as anhedonia, such that he stopped fishing, reading and at times loses complete interest in golf.  The Veteran described anxiety, and worries about health related matters and finances.  The Veteran has panic attacks and had a severe panic attack a few years prior.  He was able to sleep 6-7 hours with medication, and awakens 2-3 times per night.  He had nightmares which were sometimes combat-related.  Motivation was noted as fair and the Veteran sometimes experienced memory problems in forgetting the names of people he knows.  The Veteran reported angering easily and raising his voice, at which point he gets in his car and leaves.  The examiner also noted no suicide attempt and no intent, and vague homicidal ideation at the time of the floods, with no current intent.  He also noted no psychosis, obsessionality, or violence.  The Veteran also reported that he showers daily.  A GAF score of 58 was assigned. 

The Veteran was also afforded VA examinations relating to his PTSD in March 2008, June 2008 and March 2010, none of which described symptoms as severe as those recorded at the March 2012 VA examination.  In March 2008, the Veteran was found not to meet the diagnostic criteria for PTSD due to insufficient emotional reaction to the stressor to meet the criteria.  He was also found, at that time, to not be re-experiencing symptoms.  The Veteran was assigned a GAF score of 70.  At the June 2008 examination, the Veteran described experiencing brief intrusive thoughts on a daily basis about his stressors.  He also reported having some difficulty concentrating, particularly at work.  Otherwise, his description of his symptoms, including irritability, is similar or less severe than those described at his later exam.  He was again assigned a GAF score of 70.  Finally, at the March 2010 examination, the Veteran continued to report irritability, particularly at work, and noted that he was hard on his office staff.  The Veteran reported that because of his PTSD, he was only able to work 4 hours per day.  He also described intrusive thoughts and feelings of estrangement or detachment from others.  He was assigned a GAF score of 68.

A review of the treatment records in the claims file reveals a substantially similar level of social and occupational impairment as that captured by the VA examiner in March 2012.  On occasion, the Veteran reported symptoms which varied slightly from those noted by the VA examiner.  Between June 2010 and January 2012, the Veteran reported fleeting and passive suicidal ideation while seeking treatment from the Iowa City Health Care System (HCS).  He also experienced some thoughts of wishing harm on others, but stated that these thoughts were fleeting and that he had no intent or plan to act on them.  The claims file also contains treatment records from June 2011 to November 2011 from Cedar Rapids CBOC which contain GAF scores of 46, 47, 48, and 50.  These treatment records indicate that the Veteran was struggling with anxiety and mood problems daily and was using avoidant behaviors to deal with his irritability.  The Veteran reported that this caused him to socially isolate and he was less productive at his job.
          
The preponderance of the evidence of record does not support the assignment of a rating in excess of 70 percent for PTSD.  Although the evidence of record demonstrates subjective complaints of irritability, anhedonia, anxiety, hypervigilance, increased startle response, nightmares, and occasional passive suicidal ideation and violent (but not homicidal) thoughts, there is no evidence of symptoms of the same severity as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name. 

The Board acknowledges that the Veteran demonstrated marked social impairment.  In February 2012, the Veteran reported having no friends, and told other VA treatment providers that he maintains distance and superficiality in social relationships due to mistrust and anxiety and had no close friends.  The Veteran, at other times seemed to indicate that he was not experiencing total social impairment.  He told the March 2012 VA examiner that he had a couple of friends who visit rarely and speaks with his siblings on occasion.  The examiner noted that although the Veteran has never married, he does have occasional family support.  The Veteran also told a treatment provider that he briefly visits his mother with dementia approximately every three weeks.  Finally, in August 2010, the Veteran told a treatment provider at the Iowa City HCS that he had a "pretty solid group of friends."  The Veteran has never asserted total social impairment, and the evidence of record does not support such a finding.  Rather than total social impairment, the evidence points to, at minimum, an inability to establish and maintain effective relationships, which is contemplated by a 70 percent rating.  

The Veteran's symptoms also do not result in total occupational impairment.  While the Veteran reports that he is only able to work 5 or 6 "good hours a day," he is able to work flexible hours selling insurance.  The Veteran described his work to the March 2012 VA examiner as "a job that fits in good for me" and stated that he could "work it around [his] PTSD.  While the Veteran told his Cedar Rapids Vet Center readjustment counselor in April 2010 that he "should" be working 60 hours a week, the limitation of instead working 30 hours per week due to his PTSD symptoms does not rise to the level of total occupational impairment.  

As a final point, the assertions of the Veteran have been considered and the Board has fully considered the Veteran's descriptions of his symptomatology as documented in his treatment records; however, as indicated above, the evidence of record indicates that, since the effective date of the grant of service connection, the Veteran's PTSD has been manifested by symptoms more consistent with the currently assigned rating than a higher rating.  The Board notes that the Veteran is competent to report his own symptoms, perceptions, and behaviors that are observable by a lay person.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Here, the Board finds that his description of his PTSD symptoms is credible.  However, even taking all of the Veteran's contentions regarding his symptoms as true, the picture painted is still not one of total social and occupational impairment.  Competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.

In light of the evidence discussed in the preceding paragraphs, the Board finds that the severity of the Veteran's overall disability more nearly approximates the already-assigned 70 percent rating.  A 100 percent rating for PTSD is not warranted. 

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran described his symptoms of PTSD, at worst, to include depressed mood, passive suicidal ideation and passively wishing harm on others, anxiety, suspiciousness, occasional panic attacks, nightmares, mild memory loss, hypervigilence, irritability limiting his ability to work to 4-6 hours per day, and a lack of close friendships.  A rating of 70 percent for mental disorders contemplates social and occupational impairment with symptoms such as impaired impulse control (such as unprovoked irritability with periods of violence), difficulty in adapting to stressful circumstances (including work or a worklike setting) and the inability to establish and maintain effective relationships.  The Board finds that the rating criteria of Diagnostic Code 9411 adequately contemplate the levels of cognitive, social, and occupational impairment that are demonstrated in the evidence of record.  As discussed above, there is a higher rating available under the applicable diagnostic code, but the Veteran's PTSD is not productive of such manifestations.  There is no suggestion in the medical evidence that the rating criteria do not reasonably describe the Veteran's disability level and symptomatology.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

In conclusion, the preponderance of the evidence is against the claim for an initial disability rating in excess of 70 percent for PTSD, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 


ORDER

Entitlement to an initial disability rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD) is denied.


REMAND

Reason to Remand: To develop and adjudicate the TDIU claim.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to TDIU in this circumstance when the issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229  (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).   

In this case, the Veteran told the March 2012 VA examiner that he experiences high irritability and does not have productive time for more than 6 hours a day.  At his March 2010 VA examination, the Veteran reported being unable to work for more than 4 or 5 hours per day as he gets frustrated and has to leave.  Finally, the Veteran's representative directly requested TDIU in the informal hearing presentation submitted in August 2013, and argued that the Veteran's current employment as an insurance salesman is marginal, due to his part-time status and reduced commissions, and cannot be considered "substantially gainful employment" under 38 C.F.R. § 4.16(a).  The Veteran contends that he is only able to keep his job because of the flexibility it offers, allowing him to work from home to avoid conflicts with others on the job and to work in the morning and leave early due to difficulty concentrating, feelings of being overwhelmed, and irritability towards coworkers and clients.  As the issue of TDIU has been raised, it must be remanded for initial development.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must send the Veteran a letter which provides proper and complete notice regarding the claim remanded herein.  This notice must include notice of the criteria necessary to substantiate a claim for TDIU, to include on an extraschedular basis as per 38 C.F.R. § 4.16(b). 

2.  The RO/AMC must send the Veteran VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the RO/AMC.

3.  The RO/AMC must complete any additional evidentiary development necessary to adjudicate a claim for TDIU, to specifically include collecting and verifying information concerning the Veteran's complete educational and occupational history. 

4.  After completing the above, and awaiting the requisite time for the Veteran to respond, the RO/AMC should adjudicate whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected PTSD.  In so doing, the RO may decide to pursue further development of the Veteran's employment history, or obtain additional medical evidence or medical opinion, as is deemed necessary.  

If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate Supplemental Statement Of the Case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


